Title: To Thomas Jefferson from Thomas Appleton, 20 January 1804
From: Appleton, Thomas
To: Jefferson, Thomas


               
                  Sir
                   Leghorn 20th January 1804.
               
               The two letters you did me the honor to write under date of the 5th and 13th of July last, have lately reached my hands.—In the course of a month an opportunity will present for Baltimore, by which conveyance I shall reply particularly to both, and likewise ship the Wine you are desirous to obtain, as that quality can only be procured at florence.
               By the same vessel you will receive, Sir, a small case containing a few bottles as samples of the best wines which are the growth of Tuscany.—I am in hourly expectation of an answer from a friend at Rome whom I have charged, in the manner you have directed me, with the business relative to Madme. Cerachy.
               
               I have requested my brother-in-law Saml. Emery of Philadelphia, to receive from on board the Ship Hannah Capt. Yardsly bound to that port, and forward to you, two small cases, and an earthen Vase of strawberry plants, I have shipped by the desire of Mr. Mazzei.— 
               	Accept Sir the assurances of the high respect and esteem with which I am Your devoted Servant
               
                  Th: Appleton
               
            